UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6773



WILBERT ANTHONY NEAL,

                                            Plaintiff - Appellant,

          versus


STEVEN C. MILLER, Supervising, US Probation
Officer; STEVEN LABIER, Bureau of Prison;
JOSEPH B. STEELMAN, JR., Chief, US Probation
Office,

                                           Defendants - Appellees,

          and


JAMES A. BEATY, JR., United States District
Judge,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-03-134-9-10BG)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Wilbert Anthony Neal, Appellant Pro Se.   Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wilbert Anthony Neal seeks to appeal the district court’s

order granting Appellees’ motion for partial summary judgment and

removing a federal district court judge from the complaint.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Neal seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny Neal’s motions for appointment of counsel and

for oral argument. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED

                                 2